Citation Nr: 0403262	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  01-06 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for a status 
post fracture fourth metatarsal bone of the right foot.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from January to May 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The matter, as addressed below, is remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran if further action is required on her part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  In light of the VCAA, the Board has 
determined that further evidentiary development is necessary 
in this case.  

At the Travel Board hearing held in July 2003, the veteran 
indicated current treatment at the Pineville VA Medical 
Center (VAMC) and the New Orleans VAMC.  The Board notes that 
there is not a VAMC in Pineville, however, there is one in 
Alexandria, Louisiana.  The evidence of record contains 
treatment records from the Alexandria VAMC through June 2003, 
and from the New Orleans VAMC through June 2002.  The RO 
should obtain the veteran's VA treatment records from the 
Alexandria VAMC from June 2003 to the present, and from the 
New Orleans VAMC from June 2002 to the present.  

In connection with her claim of service connection for a 
right foot disorder, the veteran was afforded a VA 
examination in October 1999.  In a rating decision dated in 
May 2000, service connection was granted and a noncompensable 
rating was assigned.  The veteran duly appealed.  The veteran 
underwent a second VA examination in June 2001.  The Board 
finds that due to the staleness of the examination, the 
veteran should undergo another VA examination to assess the 
current severity of her right foot disorder.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  

2.  The RO should obtain VA medical 
records from the Alexandria VAMC dated 
June 2003 through the present, and the 
New Orleans VAMC from June 2002 to the 
present.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

3.  The RO should schedule the veteran 
for a VA medical examination for the 
purpose of determining the nature and 
severity of her right foot disorder.  The 
RO should forward the veteran's claims 
file to the VA examiner.  All indicated 
studies should be performed and all 
clinical findings, including range of 
motion of the foot and ankle.  The 
examiner should also provide an opinion 
as to any evidence of deformity, pain on 
manipulation or use, and should 
specifically state if swelling and muscle 
spasm are present.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.

4.  Then, after ensuring that any 
additional indicated development has 
been completed, the RO should 
readjudicate the veteran's claim of 
entitlement to an initial compensable 
rating for a right foot disorder.  If 
the determination of the claims remain 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide her a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




